      Case 4:18-cv-00259-BSM Document 79 Filed 09/30/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

JOHNNY BANKS                                                    PLAINTIFF


VS.                           CASE NO. 4:18cv00259BSM

SHELBY HAWKINS, ET AL.                                          DEFENDANTS
-

            Plaintiff’s Supplemental Opposition to Defendants’
       Motion to Stay the Amended Scheduling Order and for
       Dismissal of Defendants’ Notice of Appeal as Premature

       On September 27, 2019, defendants filed an Interlocutory Notice of

Appeal of the Court’s Order dated September 25, 2019. Plaintiff opposes the

Defendants’ Motion for Stay of Amended Scheduling Order. In support of

Plaintiff’s opposition, there were three cases cited for the proposition that the

district Court’s Order “was not immediately appealable.” para. 5. Plaintiff

now supplements his opposition to Defendants’ Motion.

       There is no legal argument available to Defendants at this point

whereby the Court of Appeals has jurisdiction to determine the factual issues

before the Court. Thompson v. Murry, 800 F. 3d 797 (8th Cir. 2015) is a case

directly on point. The Court of Appeals dismissed the defendant officer’s

request for an interlocutory appeal for “lack of jurisdiction to review the

district court’s determination regarding evidence sufficiency, i.e., what facts a

party may or may not be able to prove at trial.” The Court cited as we did

earlier Johnson v. Jones, 515 U.S. 304, 313 (1995). Defendants are thus



                                        1
     Case 4:18-cv-00259-BSM Document 79 Filed 09/30/19 Page 2 of 2



“constrained” by the district court’s version of the facts. Ellison v Lesher, 796

F. 3d 910, 913.

      WHEREFORE, plaintiff moves that Defendants’ Motion for a Stay of

the Amended Scheduling Order be denied; and that defendants be further

denied a stay pending appeal to the Court of Appeals. The Notice of Appeal

should also be denied.

                                  Respectfully submitted,

                                  John W. Walker, P.A.
                                  1723 Broadway
                                  Little Rock, Arkansas 72206
                                  501-374-3758
                                  501-374-4187 (facsimile)

                                  /s/ John W. Walker - #64046




                                        2
